Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Paragraph 129 of the specification is unprintable as is evidenced by the publication of the application. A correction is required with the next response as well as a detailed explanation as to why the corrections would have been clear to one of ordinary skill at the time of filing.

Applicant is advised that should claim 7 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108409954.
	The reference depicts (paragraph 19 of original text) an aliphatic polycarbonate having a terminal “X” group. The “X” (paragraph 25 of translation) is a controllable radical initiating group such as those shown in paragraph 40 of the original document. Structures such as #9 and #11 correspond to applicant’s preferred terminals (2) and (4). 
This polycarbonate is subsequently used in a living radical polymerization (paragraph 25 of translation).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN108409954.
The reference applies as explained above. 
The molecular weight of the polycarbonate may be 500 - 6,000,000 (paragraph 26 of translation) which overlaps and renders obvious applicant’s claims.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

s 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Mizuno article in Chemical Letters.
	The Mizuno depicts (table 1) an aliphatic polycarbonate having a terminal “Z” group. The “Z” corresponds to applicant’s preferred terminal (2). 
	The molecular weight is 3,600-12,900.
This polycarbonate is subsequently used in a living radical polymerization (table 2).

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Tsunematsu article in Transactions of the Materials Research Society.
	Tsunematsu depicts (scheme 1 of section 2.2) an aliphatic polycarbonate having a terminal -O-C(O)C(CH3)2Br group which is applicant’s preferred terminal (2). This polycarbonate is subsequently used in a living radical polymerization. The molecular weight (see table 1) is within applicant’s range.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Watanabe article in Polymer.
	Watanabe depicts (fig 1) an aliphatic polycarbonate having a terminal                    -CH2S(S)N(CH2CH3)2 which is applicant’s preferred terminal (2). This polycarbonate is .


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Markanday 2013/0310524.
	Markandy (paragraph 9) teaches polycarbonate macroinitiators having terminal “Z” groups that correspond to applicant’s formula (2). The polycarbonate (paragraph 114) may be based on aliphatic diols. Although aromatic diols are preferred, aliphatic diols are nonetheless suggested and render obvious applicant’s claims.
	The molecular weight of the polycarbonate is 10,000-50,000 (paragraph 82) and is used for polymerizing with vinyl monomer (abstract) to make block polymers.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Markanday 2013/0310524 in combination with CN105713189.
	Markandy applies as explained above.
	Markandy does not suggest specific aliphatic diols for making his block polycarbonate-vinyl polymer.
	Block polymers of polypropylene carbonate segments and polymethylmethacrylate segments are desirable as shown by CN105713189 (eg example 4). Polypropylene carbonate has applicant’s structure (1) with one of R1, R2, 3, R4 being methyl and the remaining hydrogen. The Mn of the polypropylene carbonate segment is 12,800 (paragraph 52) which would require ~127 repeat units.
	It would have been obvious to utilize Markandy’s living radical polymerization process to make Markandy’s polypropylene carbonate – polymethylmethacrylate block polymer. Such a process would first necessitate production of an aliphatic polycarbonate corresponding to applicant’s claim 2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        3/2/22